Case 1:18-cv-24863-FAM Document 1-2 Entered on FLSD Docket 11/20/2018 Page 1 of 7

                                                                                               11 111
                                                                                                        *18-000218531 *

   CHIEF FINANCIAL OFFICER
   JIMMY PATRONIS
      STATE or FLORIDA




                                                                       CASE #:    2018-023500-CA-01
  RAMONA LEIVA
                                                                       COURT: CIRCUIT COURT
                                                                       COUNTY: MIAMI-DADE
  PLAINTIFF(S)                                                         DFS-SOP #: 18-00021853 1

  VS.

  INTEGON NATIONAL INSURANCE COMPANY

  DEFENDANT(S)

  SUMMONS, COMPLAINT, DISCOVERY




                                   NOTICE OF SERVICE OF PROCESS
  NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
  State of Florida. Said process was received in my office by PROCESS SERVER on Wednesday,
  September 12, 2018 and a copy was forwarded by ELECTRONIC DELIVERY on Friday, September 14,
  2018 to the designated agent for the named entity as shown below.



           INTEGON NATIONAL INSURANCE COMPANY
           SALLY HALL
           MAIL CODE 1A04 PO BOX 3199
           WINSTON-SALEM, NC 27102




  *Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
  for transmittal of any subsequent fillings, pleadings, or documents unless otherwise ordered by the Court
  pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                            tilin,Td•   aka-

                                                                        Jimmy Patronis
                                                                        Chief Financial Officer



   JENNIFER ESPINET-PORTELL
   13301 SW 132 AVE, SUITE 108
   MIAMI, FL 33186     '
                                                                                                                DR1




                                          Office of the General Counsel - Service of Process Section
                             200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
                   Case 1:18-cv-24863-FAM Document 1-2 Entered on FLSD Docket 11/20/2018 Page 2 of 7


             Filing# 75276091:..E-Filed 07/20/2018 01:20:24 PM

    TIVocici
                                 IN THE CIRCUIT OF THE ELEVENTH. JUDICIAL CiRcUIVN:AND FOR 201,7 0E-p
                                                                                                                                                   P1-i
                                                MIAMI-DADE COUNTY, FLORIDA • •

                                                                                                                       L,
                                                                                               GENERAL JURISDICTION DIVISION
                         iRAMONA LEIVA,                                                        CASE NO. 2018-023500-CA-01
                                  Plaintiff,

                         v.
                                                                                                               qi ID-1 i?P 3c,-ts
     co
                         INTEGON NATIONAL INSURANCE COMPANY,
                                                                                                                   Lc-0
     0                            Defendant,
      0)
                                                                                                             SUMMONS
      a)                 THE STATE OF FLORIDA: •
     NTO ALL AND SINGULAR THE SHERIFFS OF SAID STATE:
     Nr        GREETINGS:
i— ‘—
zc0                               YOU. ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint or Petition
w08
O >,.—                   and Interrogatories in the above styled cause upon tile Defendant:
< t
    (ti a)
t3 0.0)
w                                                        INTEGON NATIONAL INSURANCE COMPANY
ce Ii To                                                    do Florida Chief Financial Officer as RA
Uj E 2
i—                                                                   200 East Gaines Street         .: •
cn
 _ 22
W DLL                                                             Tallahassee, FL.32399-4201,
•            6
>b- CD                   Each Defendant is hereby required to serve written defenses to said Complaint:or Petition on Plaintiffs attorney;
W "13 C                  whose name, and address is:
•a       9 CEL)
 D CD -C                 JenniferEspinet-Portell, Esq., 13301 SW 132 AYE, Suite 108, Miaini,•tl, 331816
 D -ci cc
1...
• ca
1— o                     within twenty (20) days after service of tllis Sunurions upon that Defendant, ,excliiiive of the day or service, and to
cn -0 0
to 0 -6"`                file the original of said written defenses with.the.Clerk of said Court either before service on Plaintiffs attorney or
< •,,         —          immediately thereafter. If a Defendant fails to do so, a default will be entered against that Defendant for the relief
o (5 ; °                 demanded in the Complaint or Petition.
 LU .,., U.
> *E• cl,
 Et to -,F,                                                            :IMPORTANT
 (.. . ) co >.,                                               .
 1.1.1       1:2         A lawsuit has been filed against you. You have 20 calendar days after tllis summons is served on you to file a.
 ce °    C•I              written response to Ale attached complaint with the clerk of this court. A phone call will not prOtect you. Your • .
      ,_-•
     sacu                 written response, including the case number given above and the names of the pal-ties; must be filed if you want the
      E                   court to hear your side of the case. If you do not file your response on time, you may lose the•case, and your wages,
     .'ili                money, and property may thereafter be taken without further warning from the court. There are other. legal • •
       c..
      a)                 'requirements. You may want to call an attorney right away. If yOU do not know all attotney;-you may call ani
     cn
     cv                   attorney referral service or a legal aid office (listed in.the phone book),If you choose to file a written response
     ,
       c                  yourself, at the same time you file your written response to the court. you must also. mail or take a copy ofyour
       o
                          written response to the H.Plaintiff/Plaintiffs'Attb•MeYi- named beloW.
Case 1:18-cv-24863-FAM Document 1-2 Entered on FLSD Docket 11/20/2018 Page 3 of 7




                                                          IMPORTANTE.

      Usted ha. sido demaridado legalmente. Tiene 20 dias, contados a partir del recibo de'esta notification, para.'contestar
      la demanda adjunta, por escrito, y presentarla ante este tribunal. Una Harriada-telefonica in lo protegera. Si usted
      desea. que el tribunal considere su defensa, debe presentar su respuesta por escrito, i.ncluyendo el .numero del caso y
      los nombres de las partes. interesadas. Si usted in contesta la demanda a tiemp6;,pudieseperder el caso'y podria ser
      despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunaLExiSte.n otros
      requisitos legales.. Si lo desea, puede usted consultar a un'abogado inmediatamente. -Sfrn conoce a un abogado,
      puede Hamar a una.de las oficinas de asiste.ncia legal que aparecen en la guia telefonica.

      Si desea: responder a la demanda por su cuenta,.al•rnismo tiempo en que presenta su respuesta ante el tribunal,
      debera ustede.nviar por correo o,e.ntregar una .copia de su respuesta a la persona de.nominada abajo tomo
      "Plaintiff/Plaintiffs Attorney" (Demandante o Abogado del Demandante).

                                                           IMPORTANT        •

       Des poursuites judiciares ont ete entreprises contre vous. Yous avez 20 jours consecutifs -a parti de la date de .
      !'assignation de cette citation pour deposer une reponse ecrite•a la. plainte ci-jointe auPres.de ce. tribunal. Un simple
      coup de telephone est insuffisant pour vous proteger.Yousetes: bbliges'de 'deposer votre reponse ecrite,- ,avec.
       mention du numero de dossier ci-dessus et .dii.norn des parties nominees          si vous sotthaitez que le tribunal
      entende votre cause. Si vous rn. deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause
      ainsi que votre .salaire,.votre argent. et.vds'biens peuverit etre saisis par la suite, sans aucun preavis ulterieur du
       tribunal. 11 y a d'autres obligation4uridiques et vous pouvez requerir Jes se rices immediats dun avocat. Si vous ne
      connaissez pas d'avocat, vous pourriez telephoner a un s e rice de reference d'avocats ou a un bureau d'assistance
      juridique. (figurant a l'arinuaire de telephones).

      Si vous choisissez de deposer vous-meme une reponse ecrite, it vous faudra egalement, en meme temps que cette
      fortrialitejaire pareri r.ou e•q>edierune copie de votre reponse ecrite au "Plaintiff/Plaintiffs Attorney' (Plaignant
      ou a son.avocat)•nonurie ci-dessous.
                                                            :7/26/2018
      WITNESS my hand and the seal of the Court o n                                        2018.

                                                              HARVEY RUVIN;
                                                              Clerk of Court


      (COURT SEAL)                                                     DEPUTY CLERK
Case 1:18-cv-24863-FAM Document 1-2 Entered on FLSD Docket 11/20/2018 Page 4 of 7




               IN THE CIRCUIT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR
                              MIAMI-DADE COUNTY, FLORIDA


                                                                GENERAL JURISDICTION DIVISION
      RAMONA LEIVA,                                            CASE NO.
               Plaintiff,
       v.

      INTEGON NATIONAL INSURANCE COMPANY,

               Defendant,



                                                COMPLAINT
               COMES NOW, Plaintiff, RAMONA LEIVA (Hereinafter referred to as the
      "INSURED"), hereby sues Defendant, INTEGON NATIONAL INSURANCE COMPANY,
      (Hereinafter referred to as the "INSURANCE COMPANY"), and alleges as follows:

                                  PARTIES, JURISDICTION AND VENUE

            1. This is an action for damages that exceeds Fifteen Thousand and 00/100 Dollars
               ($15,000.00), exclusive of interest, costs and attorney's fees and equitable relief by way
               of a Declaratory Judgment action.

            2. The insured is a corporation who at all times material hereto has existed in Miami-Dade
               County, Florida.

            3. The Insurance Company is a governmental entity qualified to do business in Florida and
               has, at all times material hereto, been conducting business in Miami-Dade County,
               Florida.

            4. Venue is proper in Miami-Dade County, Florida because the contract which forms the
               subject matter of this lawsuit, was executed in Miami-Dade County, Florida.

            5. All conditions precedent to the filing of this lawsuit have occurred, have been waived or
               have been performed.
Case 1:18-cv-24863-FAM Document 1-2 Entered on FLSD Docket 11/20/2018 Page 5 of 7




                                      GENERAL ALLEGATIONS

        6. At all times material hereto, in consideration of a premium paid by the Insured, there was
           in full force and effect a certain insurance policy issued by the Insurance Company with
           Policy Number of Q1066364 (Hereinafter referred to p the "POLICY").

        7. The insured, after diligent search, and expending all efforts to locate a copy of the Policy
           has not been able to do so. However, the Defendant 11 a copy of the Insurance Policy in
           its possession, custody, and control; as such, the Insured will file a copy of the Policy
           after the same is provided by the Defendant.

        8. Accordingly, under the terms of the Policy, the Insurance Company agreed to provide
           insurance coverage to the Insured's properties against certain losses.

        9. The damaged property covered under said Policy are located at

               3670 SW 139th Place, Miami, Florida 33175, USA

               Hereinafter collectively referred to as (The "Property").

        10. All terms of the Policy Q1066364 are incorporated herein.

        11. On or about September 10, 2017 while the Policy was in full force and effect, the
           Properties sustained a covered loss as a result of Hurricane Irma.

        12. The Defendant, being provided timely notice of the loss, assigned claim numbers for all
           properties

        13. Nevertheless, the Defendant has never responded to the Insured nor visited any of the
           properties. However, the Insured has emailed, and left numerous messages to the
           Adjuster of the Insurance Company and has not received any response.

        14. As of the date of the filing of this lawsuit, the Insurance Company has failed to: (i)
           acknowledge that payment would be forthcoming: and/or (ii) make any payment of
           insurance proceeds to the Insured. As a result of the foregoing, the Insurance Company
           has breached the Policy.

        15. The Insured has suffered and continues to suffer damages resulting from Insurance
           Company's breach of the Policy.

                                                    2
Case 1:18-cv-24863-FAM Document 1-2 Entered on FLSD Docket 11/20/2018 Page 6 of 7




         16. The Insured has been obligated to retain the undersigned attorneys for the prosecution of
             this action and is entitled to a reasonable attorney's fee pursuant to Florida Statute
             Section §627.428.

                                               COUNT 1
                                          BREACH OF CONTRACT

         17. The Insured reincorporates paragraphs 1 through 16 as if fully set forth herein.

         18. It is undisputed that the Insured and the Insurance Company entered into a written
             contract, the Policy, wherein the Insured agreed to pay a premium and the Insurance
             Company agreed to insure the Insured's Property.

         19. The Insured has paid all premiums due and owing as contemplated by the Policy; thus,
             fully performing her obligations under the Policy.

         20. The Insured's Properties sustained damage which the Insurance Company agreed to
            provide coverage for under the terms of the Policy.

         21. Furthermore, at all times material hereto, the Insured has satisfied all post-loss
            obligations to the best of her ability in accordance with the Policy.

         22. In contrast, the Insurance Company has failed to: (i) acknowledge coverage for the Loss;
             and/or (ii) acknowledge that payment would be forthcoming; and/or (iii) make any
            payment of insurance proceeds to the Insured. As a result of the foregoing, the Insurance
             Company has breached the Policy.

         23. As a direct and proximate result of the Insurance Company's breach of the Policy, the
             Insured sustained damages.

                                            COUNT 2
                                     DECLARATORY JUDGEMENT

         24. The Insured reincorporates paragraphs 1 through 16 as if fully set forth herein.

         25. There is a bona fide, actual, present, adverse, and practical need for this Court to render a
            declaration as to whether the Policy issued by Insurer to Insured provides coverage to
            Insured for Loss.



                                                       3
Case 1:18-cv-24863-FAM Document 1-2 Entered on FLSD Docket 11/20/2018 Page 7 of 7




         26. There is doubt between the Insured and Insurer regarding coverage of the Loss which
            affects the rights and/or privileges of the Parties.

        27. This declaration deals with an absence from the Insurance Company regarding the
            insurance coverage available to Insured for the Loss and the responsibility from the
            Insurance Company to the Insured.

        28. By filing this declaratory judgement action, the Insured is not requesting that the Court
            merely provide legal advice or answer questions propounded from curiosity.

        29. Based upon the foregoing, the Insured is entitled to a declaratory judgement, holding that
            coverage does exist for the Loss; thus requiring the Insurance Company to adhere to their
            responsibility to the Insured and repair the Properties.

        30. Pursuant to Section §86.081, Florida Statutes, the Insured is entitled to costs.

                                         JURY TRIAL DEMAND

            Plaintiff hereby demands a trial by jury on all issues so triable.



            WHEREFORE, the Insured respectfully seeks the entry of a declaratory judgement
     against the Insurer holding that the Loss is covered under the Policy, plus costs and attorney fees
     for bringing this action and such other relief as the Court deems just and proper.



     Dated this 11 day of July, 2018.

                                                            Respectfully submitted,
                                                            JENNIFER ESPINET-PORTELL
                                                            Jeportelliplawfirm.org
                                                            13301 S.W. 132nd Avenue
                                                            Miami; Florida 33186
                                                            Tel: (305) 359-3812


                                                           /s/Jennifer Espinet-Portell
                                                           JENNIFER ESPINET-PORTELL, ESQ.
                                                           FLA BAR NO. 112703


                                                       4
